DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
This Office Action is in response to applicant’s communication filed September 19, 2022 in response to PTO Office Action dated June 23, 200.  The applicant’s remarks and amendment to the specification and/or claims were considered with the results that follow.
Claims 1-21 have been presented for examination in this application.  In response to the last Office Action, claims 1, 2, 5-16, 19, and 20 have been amended.  Claim 21 has been added.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4, 6, 9, 10, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gotoh et al. (EP1313274A2) in view of OFICIAL NOTICE.



Regarding claim 1, Gotoh et al. teaches a memory controller for controlling a nonvolatile memory and performing operations on the nonvolatile memory in response to a request for executing a plurality of transactions received from a host, the memory controller comprising:

a general-purpose protocol circuit (scheduling unit 212) configured to manage a transfer packet based on a priority assigned to the transfer packet [0027, lines 1-8].

a transfer packet priority determination unit (packet classification unit 29) configured to determine whether the transfer packet is a priority packet [0025],

first and second interfaces connected between the general-purpose protocol circuit and the transfer packet priority determination unit [Fig. 14: via queues 210 and 211], 

a first interface transfer queue connected to the first interface [Fig. 14, 211]

a second interface transfer queue connected to the second interface [Fig. 14, 210], and

a transfer port selector [also packet classification unit 29] configured to select the second interface transfer queue and store the transfer packet in the second interface transfer queue if the transfer packet is a priority packet, and to select the first interface transfer queue and store the transfer packet in the first interface transfer queue if the transfer packet is not a priority packet [0026],

wherein the transfer packet comprises read data [0021, lines 11-15: user data sent as packet Pb] … when one of the transactions that is a read command is executed …, or control information that is generated when one of the transactions that is either a read command or a write command is executed by the nonvolatile memory device.
Gotoh et al. teaches that the data may be video data, but what Gotoh et al. does not specifically recite is that the data is from a nonvolatile memory device.  Video data is often of a large size, and as such is most often stored in large capacity nonvolatile memory devices such as hard drives.   Storing data on a nonvolatile device ensures that the data has a measure of safety in the event of a power loss, and the large capacity of hard drives enables users to store more data for longer periods than temporarily storing the data in a volatile memory. The Examiner takes OFFICIAL NOTICE of this teaching.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the packet system of Gotoh et al. to include the nonvolatile storage devices because of the benefits disclosed supra.

Regarding claim 4, Gotoh et al. teaches wherein the transfer packet priority determination unit is configured to determine whether the transfer packet is a priority packet based on a type of the transfer packet [EF class types, 0024, lines 3-9].

Regarding claim 6, Gotoh et al. teaches wherein the transfer packet priority determination unit is configured to determine that the transfer packet is a priority packet based on a data transfer length of one of the transactions (bandwidth) corresponding to the transfer packet being less than or equal to a threshold [0025].

Regarding claim 9, Gotoh et al. teaches wherein the transfer packet priority determination unit is configured to determine whether the transfer packet is a priority packet according to an identification code (IP address) of the host [0021, lines 6-11].
  
	Claims 10, 18, and 20 recite subject matter nearly identical to that of claims 1, 4, and 6, respectively, and therefore are rejected for the same reasons as claims 1, 4, and 6.

Allowable Subject Matter
Claims 2, 3, 5, 7, 8, 11-17, 19, and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 4, 6, 9, 10, 18, 20 have been considered but are moot because of the new ground of rejection.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian R. Peugh whose telephone number is (571) 272-4199.  The examiner can normally be reached on Monday-Friday from 7:30am to 3:30pm.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jared Rutz, phone number 571-272-5535, can be reached. The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306. 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	/BRIAN R PEUGH/               Primary Examiner, Art Unit 2133